Citation Nr: 0114541	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  99-19 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a pulmonary disorder 
claimed as asthma.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from December 
1971 to December 1973; the appellant was apparently also a 
member of the Alabama Army National Guard in the 1980s.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied the appellant's claim of 
entitlement to service connection for asthma on the basis 
that the claim was not well grounded.

In March 2001, a videoconference hearing was held between 
Montgomery, Alabama and Washington, DC, before the 
undersigned, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102.  A transcript of the hearing 
testimony has been associated with the claims file.  During 
that hearing, the appellant also submitted a written waiver 
of consideration of additional evidence by the RO.  This 
evidence consisted of private medical treatment records dated 
between 1997 and 2000.  See 38 C.F.R. §§ 19.37, 20.1304.  
However, in light of the remand below, the RO will have the 
opportunity to review this evidence.


REMAND

Review of the January 1999 rating decision, the August 1999 
Statement of the Case, and the July 2000 Statement of the 
case reveals that the appellant's claim of entitlement to 
service connection for asthma was denied on the ground that 
it was not well grounded.  There has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The Board initially notes that not all of the appellant's 
service medical records have been associated with the claims 
file and that the dates of his Alabama Army National Guard 
membership have not been verified.  The appellant apparently 
underwent a separation examination in October 1973, but the 
associated reports are not of record.  In addition, no 
medical records, other than the September 1984 and the 
February 1988 enlistment examinations, from the appellant's 
membership in the Alabama National Guard have been associated 
with the claims file; the appellant apparently was assigned 
to Det. 2 of the 640th Ord. Co. (Ammo) in Chickasaw, Alabama.  
These records should be obtained by the RO and his National 
Guard service dates, active and inactive, should be verified.

Review of the evidence of record indicates that a private 
medical doctor has noted that the appellant was suffering 
from asthma and that he reported that it is related to his 
active service in the Army.  The appellant has not undergone 
any VA medical examination.  Furthermore, while the private 
medical records in evidence indicate that there may be some 
link between the appellant's asthma and his Army service, 
there is no medical opinion of record on this question.  As 
such, the Board finds that a specialized examination is 
warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO is to verify all periods of 
active and inactive service.

3.  The RO is to obtain the rest of the 
service medical records from the 
appellant's first period of service, as 
well as those from his inactive service 
with the Alabama Army National Guard, 
including that with the 640th Ord. Co. 
(Ammo) in Chickasaw, Alabama, if any.

4.  The appellant is to be scheduled for a 
VA pulmonary examination.  The claims 
file, including all in-service and post-
service treatment records, should be made 
available to the examiner.  The examiner 
is requested to review the pertinent 
medical records and provide a written 
opinion as to the presence, etiology and 
onset of any pulmonary or respiratory 
disorder found.  Specifically, the 
examiner is requested to provide an 
opinion as to the medical probability that 
any documented pulmonary disorder, 
including asthma, is related to symptoms 
or signs the appellant may have had in 
service or within one year of service 
separation.  The examiner should discuss 
in-service treatment for bronchitis and/or 
upper respiratory infections, as well as 
the results of all chest x-rays.  The 
examiner should also discuss, with degree 
of medical probability expressed, whether 
any signs or symptoms noted in service or 
within one year of service separation are 
the first manifestations of said pulmonary 
disorder(s), as well as the approximate 
date of onset thereof.  The opinion should 
reflect review of the results of all 
pertinent pulmonary function testing of 
record.

An opinion on whether or not the 
appellant's current asthma or other 
pulmonary dysfunction, if any, is related 
to his service must be rendered.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


